Exhibit 10.1

OMTOOL, LTD.


PERSONAL AND CONFIDENTIAL


VIA HAND DELIVERY

Karen Cummings

Omtool, Ltd.

6 Riverside Drive

Andover, MA  01810

Re:  Change of Control Severance Eligibility

Dear Karen:

In connection with your “at-will” employment with Omtool, Ltd. (“Omtool” or the
“Company”), Omtool agrees to provide you with eligibility for the severance
benefits set forth in this letter agreement (the “Agreement”) if your employment
is terminated under the circumstances described below:

1.             At-Will Employment.  This Agreement is not a contract to employ
you for a definite time period, and is not intended to be and does not
constitute a contract or part of a contractual agreement for continued
employment, either express or implied, between the Company and you, it being
acknowledged that your employment is “at will” and that either you or Omtool may
terminate the employment relationship at any time, for any or no reason, with or
without “Cause” (as defined herein) and with or without prior notice.

2.             Notice of Termination and other Matters.  Any termination of your
employment, whether by you or Omtool, will be communicated by written notice
(“Notice of Termination”) to the other party.  All notices provided for in this
Agreement will be in writing and will be effective when personally delivered
(e.g., hand delivery or via electronic mail, where applicable) or mailed by U.S.
mail, postage prepaid, addressed to Omtool, Ltd., 6 Riverside Drive, Andover, MA
01810, and to you at the address shown above or to such other address as either
Omtool or you may have furnished to the other in writing.

3.             Severance Payments and Benefits Upon a Qualified Termination.

(a)           Omtool will provide you with the severance payments listed below
only in the event of a Qualified Termination and provided that you execute a
separation agreement and general release in a form acceptable to the Company,
except that the release will not effect your rights to indemnification, any
rights under applicable directors and officers liability insurance, or vested
benefits (if any), and provided that you continue to adhere to any
post-termination obligations including, but not limited to, any non-competition,
non-disclosure and non-solicitation covenants.  A “Qualified Termination” means
your employment is terminated by the Company without “Cause” or by you for “Good
Reason,” in either case only within the first twelve months after a Change of
Control of the Company.  A termination of your employment will not constitute


--------------------------------------------------------------------------------


a “Qualified Termination” if your employment is terminated at any time because
(i) you die or become Disabled, (ii) Omtool terminates you for “Cause,” (iii)
you resign or retire without “Good Reason”, or (iv) the Company files for
bankruptcy.  In addition, a termination of your employment will not constitute a
“Qualified Termination” if you resign with “Good Reason” or you are terminated
without “Cause” before a Change of Control.

(b)           If a Qualified Termination occurs, you will be eligible to receive
the following severance pay and benefits:

(i)            Severance Pay.  Severance will be paid, in equal monthly
installments at your monthly base salary rate in effect immediately prior to the
Qualified Termination, for twelve months from the date of the Qualified
Termination.  The first severance payment will be made upon the first regularly
scheduled Company payday on or following your execution of the release agreement
referenced above, in accordance with the Company’s normal payroll practices as
established or modified from time to time, and will be subject to all federal,
state and/or local payroll and withholding taxes.

(ii)           Payment of COBRA Premiums.  If you are eligible for and elect to
continue health and dental continuation coverage in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will pay your COBRA premium (equal to the amount it paid during your employment)
until the earlier of (x) 12 months from the date of the Qualified Termination,
or (y) the date on which you become ineligible to receive COBRA coverage. 
During the period in which the Company is providing this benefit, you will be
responsible for paying the portion of the premiums required for active
employees, which will be automatically deducted from the severance payments
referenced in Section 3(b)(i).  Thereafter, you will be responsible for all
COBRA payments.

(c)           You will not be entitled to any of the severance payments and/or
benefits set forth above in Sections 3(b)(i)-(ii) if your employment termination
from Omtool is not a Qualified Termination.  If your employment termination is
not a Qualified Termination, your employment and this Agreement will
automatically terminate and the Company will pay you (or in the case of death,
your designated beneficiary or, if no beneficiary has been designated by you,
your estate) your base salary earned but unpaid and vacation pay accrued but
unused as of the termination date, as well as any bonus and/or commission
payment, to the extent such payment is earned and due in accordance with any
such bonus and/or commission plan.

(d)           If Omtool determines that you have materially breached the terms
of any non-competition or confidentiality provision contained in any employment,
consulting, advisory, non-disclosure, non-competition or other similar agreement
between you and Omtool, then you agree that Omtool, regardless of the manner of
your employment termination, can refuse to pay and/or cease paying and/or
performing all severance-related obligations under this Section 3 to the extent
permitted by applicable law.  The cessation of these severance payments and
benefits shall be in addition to, and not as an alternative to, any other
remedies at law or in equity available to the Company, including the right to
seek an injunction, which you shall not oppose.


--------------------------------------------------------------------------------


4.             Definitions.  For the purposes of this Agreement, the terms
listed below are defined as follows:

(a)           Disabled.  You are “Disabled” for the purposes of this Agreement
if you have been absent from the full-time performance of your duties with
Omtool for 180 days, whether or not consecutively, within a any consecutive
12-month period, because of incapacity due to physical or mental impairment that
substantially limits a major life activity, and you fail to resume performance
of your essential job duties, with or without reasonable accommodation (provided
that any such accommodation does not cause the Company an undue hardship).

(b)           Cause.  “Cause,” which shall be determined by the Company’s Board
of Directors (the “Board”), shall mean: (i) your commission of any act of gross
negligence, dishonesty, insubordination or breach of fiduciary duty which
materially adversely affects the Company or its employees, (iv) your material
breach of any term of this Agreement or any other agreement with Omtool, (v)
your conviction of or plea of nolo contendere to (A) any felony or (B) any
misdemeanor involving fraud, deceit, moral turpitude or embezzlement, or (vi)
your disregard of or failure to follow the Company’s rules or policies in any
material respect, or your commission of any other action that may cause material
injuries to the Company, including your misappropriation of any money or other
assets or property (tangible or intangible) of the Company.

(c)           Change of Control.  A “Change of Control” shall mean the
occurrence of one of the following events during the period in which you are
eligible to receive the severance payments and other benefits listed in Section
3: (i) any transaction in which the Company is to be consolidated with or
acquired by another entity in a merger, tender offer or other reorganization in
which the holders of the outstanding voting stock of the Company immediately
preceding the consummation of such event, shall, immediately following such
event, hold, as a group, less than a majority of the voting securities of the
surviving or successor entity, or (ii)  the sale of all or substantially all of
the Company’s assets.  Notwithstanding the foregoing, the Board of Directors of
the Company may, prior to the closing of any transaction in which the Company is
to be consolidated with or acquired by another entity in a merger or other
reorganization, determine that such transaction constitutes a “Change of
Control” for the purposes of this Agreement.

(d)           Good Reason.  A termination by you for “Good Reason” will occur
whenever any of the following circumstances have taken place: (i) your position,
duties and/or responsibilities are significantly and materially diminished; (ii)
your base salary is reduced, other than such reduction that is part of a general
reduction or other concessionary arrangement affecting all executive corporate
officers of Omtool and its successors; or (iii) Omtool or any person in control
of Omtool requires you to perform your duties principally in a new location
outside a radius of 30 miles from your business location at the time of the
Change of Control.

5.             Assignment.  Omtool may assign this Agreement, which will inure
to the benefit of and be enforceable by Omtool’s successors and assigns.  You
may not assign this Agreement.  Notwithstanding the forgoing, this Agreement
will inure to and be binding upon the Company’s successors.  The Company will
require any successor who effects an Acquisition to agree in writing to assume
this Agreement.


--------------------------------------------------------------------------------


6.             Confidentiality.  The terms and conditions of this Agreement are
strictly confidential.  You shall not discuss or reveal any information
concerning this letter agreement to any past or present Omtool employee or any
third person or entity other than your counsel and members of your immediate
family.

7.             Miscellaneous.

(a)           In the event of any dispute, this Agreement will be construed as a
whole, will be interpreted in accordance with its fair meaning, and will not be
construed strictly for or against either you or the Company.  If one or more of
the provisions contained in this Agreement shall for any reason be held to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with (i) the applicable law as it
shall then appear and (ii) the parties’ intent.

(b)           This Agreement shall be deemed to be made and entered into in The
Commonwealth of Massachusetts.  This Agreement and any claims arising out of
this Agreement (or any other claims arising out of the relationship between the
parties) shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts and shall in all respects be interpreted, enforced
and governed under the internal and domestic laws of such Commonwealth, without
giving effect to the principles of conflicts of laws of such Commonwealth.

(c)           No waiver by either party of any breach by you of any provision
hereof shall be deemed to be a waiver of any later or other breach thereof or as
a waiver of any other provision of this Agreement.  This Agreement may not be
waived, amended, discharged or terminated orally or by any course of dealing
between the parties, but only by an instrument in writing signed by you and
either the Company’s Chief Executive Officer or a designated member of the
Company’s Board of Directors.

(d)           You must execute a legally enforceable separation agreement and
general release in a form acceptable to Omtool prior to the receipt of any
payments or other benefits set forth above.

(e)           This Agreement is the exclusive agreement with respect to the
severance payments and benefits payable to you in the event of a termination of
your employment.  All prior negotiations and agreements regarding severance
benefits, whether oral or written, express or implied, are hereby superseded and
cancelled.


(F)            AS A CONDITION TO THIS AGREEMENT YOU AGREE TO ENTER INTO AND
EXECUTE A NON-COMPETITION AND NON-SOLICITATION AGREEMENT WITH THE COMPANY IN THE
FORM ATTACHED AS EXHIBIT A.

[Remainder of Page Intentionally Left Blank.  Signature Page follows.]


--------------------------------------------------------------------------------


If this letter sets forth our agreement, kindly sign and return to Omtool the
enclosed copy of this letter.

Sincerely,

 

 

 

OMTOOL, LTD.

 

 

 

 

 

By:

 

/s/ Robert L. Voelk

 

 

Robert L. Voelk

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Accepted and agreed to this 11th day of April, 2007

 

 

By:

       /s/ Karen Cummings

 

 

Karen Cummings

 


--------------------------------------------------------------------------------


Exhibit A

 


NONCOMPETITION, NONSOLICITATION AND DEVELOPMENTS AGREEMENT

In consideration and as a condition of my employment and/or continued employment
by Omtool, Ltd. and/or any of its subsidiaries, subdivisions or affiliates (the
“Company”), I hereby agree with the Company as follows:

1.  Best Efforts.  During the period of my employment by the Company, I shall
devote my full time and best efforts to the business of the Company and I shall
neither pursue any business opportunity outside the Company nor take any
position with any organization other than the Company without the approval of
the Company’s President and/or the Board of Directors; provided, however, that I
may participate in professional, civic, social and/or charitable activities that
do not adversely affect my ability to carry out my responsibilities to the
Company.

2.  Noncompetition.  During the period of my employment by the Company and for
one year thereafter(the “Term”), regardless of the reasons for my termination, I
shall not, directly or indirectly, alone or as a consultant, partner, officer,
director, employee, joint venturer, lender or stockholder of any entity, accept
employment in a “Competitive Position” within the Restricted Territory with any
business that competes (whether directly or indirectly) with the products or
services being created, developed, manufactured, marketed, distributed or sold
by the Company.

For purposes of this Agreement “Competitive Position” shall mean any position
with a direct or indirect competitor of the Company that directly or indirectly
involves (i) the performance of services similar to the services that I provided
to the Company at any time during my tenure with the Company, (ii) job duties
similar to the job duties of any position that I held with the Company, or (iii)
me in the development, manufacture, marketing, distribution and/or sale of
products or services then being created, developed, manufactured, marketed,
distributed or sold by the Company.

For purposes of this Agreement “Restricted Territory” shall include any
geographic area (i) in which I have contacted, serviced or conducted business,
whether directly or indirectly, with any Company customer or client on the
Company’s behalf, or (ii) in which the Company does business or is anticipating
or planning to do business.

3.  Nonsolicitation of Customers.  During the Term, and regardless of the
reasons for my termination, I shall not, directly or indirectly, alone or as a
consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity, solicit any customer of the Company or any potential
customer of the Company (i) with whom I have had contact, or (ii) about whom I
obtained or became familiar with through Confidential Information (as defined in
Paragraph 5) during the course of my employment with the Company.

4.  Nonsolicitation of Employees.  During the Term, and regardless of the
reasons for my termination, I shall not, directly or indirectly, alone or as a
consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity, employ, attempt to employ or knowingly permit any
company or business organization by which I am employed or which is directly or
indirectly controlled by me to employ, any Company employee, agent,
representative or consultant, or any such person whose employment or consultancy
with the Company has


--------------------------------------------------------------------------------


terminated within six months (either before or after) of my departure from the
Company, or in any manner seek to solicit or induce any employee, agent,
representative or consultant to leave his or her employment with the Company, or
assist in the recruitment or hiring of any such person.

5.  Nondisclosure.  I shall not at any time, whether during or after the
termination of my employment, reveal to any person or entity any Confidential
Information except to employees of the Company who need to know such
Confidential Information for the purposes of their employment, or as otherwise
authorized by the Company in writing.  The term “Confidential Information” shall
include, without limitation, any information concerning the organization,
business or finances of the Company or of any third party, which the Company is
under an obligation to keep confidential or that is maintained by the Company as
confidential.  Such Confidential Information shall include, but is not limited
to, trade secrets or confidential information respecting inventions, products,
designs, methods, know-how, techniques, systems, processes, engineering data,
software programs, software code, works of authorship, customer lists, customer
information, marketing or sales information, personnel information, financial
information, pricing information, business plans, projects, plans and
proposals.  I shall keep confidential all matters entrusted to me and shall not
use or attempt to use any Confidential Information except as may be required in
the ordinary course of performing my duties as an employee of the Company, nor
shall I use any Confidential Information in any manner except as required in
connection with the performance of my duties for the Company.

6.  Company Property.  I agree that during my employment I shall not make, use
or permit to be used any Company Property otherwise than for the benefit of the
Company.  The term “Company Property” shall include all notes, memoranda,
reports, lists, records, files, drawings, sketches, specifications, designs,
software programs, software code, data, computers, cellular telephones, pagers,
credit and/or calling cards, keys, access cards, documentation or other
materials of any nature and in any form, whether written, printed, electronic or
in digital format or otherwise, relating to any matter within the scope of the
business of the Company or concerning any of its dealings or affairs and any
other Company property in my possession, custody or control.  I understand that
de minimis use of a Company cellular telephone, pager, credit and/or calling
card will not violate this Section, provided that I timely reimburse the Company
for any personal use in accordance with Company policy.  I further agree that I
shall not, after the termination of my employment, use or permit others to use
any such Company Property.  I acknowledge and agree that all Company Property
shall be and remain the sole and exclusive property of the Company.  Immediately
upon the termination of my employment I shall deliver all Company Property in my
possession, and all copies thereof, to the Company.

7.  Assignment of Developments.

(a) If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
Development that (i) relates to the business of the Company or any customer of
or supplier to the Company or any of the products or services being developed,
manufactured or sold by the Company or which may be used in relation therewith;
or (ii) results from tasks assigned to me by the Company; or (iii) results from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company, then all such Developments and the
benefits thereof are

2


--------------------------------------------------------------------------------


and shall immediately become the sole and absolute property of the Company and
its assigns, as works made for hire or otherwise.  The term “Development” shall
mean any invention, modification, discovery, design, development, improvement,
process, software program, work of authorship, documentation, formula, data,
technique, know-how, trade secret or intellectual property right whatsoever or
any interest therein (whether or not patentable or registrable under copyright,
trademark or similar statutes (including, but not limited to, the Semiconductor
Chip Protection Act) or subject to analogous protection).  I shall promptly
disclose to the Company (or any persons designated by it) each such
Development.  I hereby assign all rights (including, but not limited to, rights
to inventions, patentable subject matter, copyrights and trademarks) I may have
or may acquire in the Developments and all benefits and/or rights resulting
therefrom to the Company and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to the Company.

(b) Excluded Developments.  I represent that the Developments identified in the
Appendix, if any, attached hereto comprise all the Developments that I have made
or conceived prior to my employment by the Company, which Developments are
excluded from this Agreement.  I understand that it is only necessary to list
the title of such Developments and the purpose thereof but not details of the
Development itself.  IF THERE ARE ANY SUCH DEVELOPMENTS TO BE EXCLUDED, THE
UNDERSIGNED SHOULD INITIAL HERE; OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO
SUCH EXCLUSIONS.

8.  Further Assurances.  I shall, during my employment and at any time
thereafter, at the request and cost of the Company, promptly sign, execute, make
and do all such deeds, documents, acts and things as the Company and its duly
authorized officers may reasonably require:

(a) to apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development of the Company and when so obtained or vested to renew and restore
the same; and

(b) to assist in the defense of any judicial, opposition or other proceedings in
respect of such applications and any judicial, opposition or other proceeding,
petition or application for revocation of any such patent, copyright, trademark
or other analogous protection.

If the Company is unable, after reasonable effort, to secure my signature as
required by this paragraph on any application for patent, copyright, trademark
or other analogous registration or other documents regarding any legal
protection relating to a Development, whether because of my physical or mental
incapacity or for any other reason whatsoever, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney-in-fact, to act for and in my behalf and stead to execute and file
any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of  patent,
copyright or trademark registrations or any other legal protection thereon with
the same legal force and effect as if executed by me.

3


--------------------------------------------------------------------------------


9.  Employment At Will.  I understand that neither this Agreement nor any other
document I have signed regarding my employment with the Company constitutes an
express or implied employment contract and that my employment with the Company
is on an “at-will” basis.  Accordingly, I understand that either the Company or
I may terminate my employment at any time, for any or no reason, with or without
prior notice.

10.  Representations.

(a) I represent that my employment with the Company and my performance of all of
the terms of this Agreement do not and will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company, nor will it violate any nonsolicitation
and/or noncompetition agreements entered into prior to my employment with the
Company.  I have not entered into, and I shall not enter into, any agreement
either written or oral in conflict herewith.

(b) I further agree that any breach of this Agreement by me will cause
irreparable damage to the Company and that in the event of such breach the
Company shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of my obligations hereunder.

11.  Waiver; Amendments.  Any waiver by the Company of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof.  In addition,
any amendment to or modification of this Agreement or any waiver of any
provision hereof must be in writing and signed by the Company’s President or, if
applicable, a member of the Board of Directors.

12.  Severability.  I agree that each provision and the subparts of each
provision herein shall be treated as separate and independent clauses, and the
unenforceability of any one clause shall in no way impair the enforce­ability of
any of the other clauses of the Agreement.  Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.  I hereby further agree that the language of all parts of this
Agreement shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either of the parties.

13.  Survival.  This Agreement shall be effective as of the date entered below. 
My obligations under this Agreement shall survive the termination of my
employment regardless of the manner of such termination and shall be binding
upon my heirs, executors, administrators and legal representatives.

14.  Assignment.  The Company shall have the right to assign this Agreement to
its successors and assigns, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns.  I
will not assign this Agreement.

15.  Governing Law; Forum Selection Clause.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
and shall in all

4


--------------------------------------------------------------------------------


respects be interpreted, enforced and governed under the internal and domestic
laws of the Commonwealth of Massachusetts, without giving effect to their
principles of conflicts of laws of such State.  Any claims or legal actions by
one party against the other arising out of this Agreement shall be governed by
the laws of the Commonwealth of Massachusetts and shall be commenced and
maintained in any state or federal court located in Massachusetts, and I hereby
submit to the jurisdiction and venue of any such court.

16.           Entire Agreement.  This Agreement sets forth the complete, sole
and entire agreement between the parties with respect to my noncompetition and
nonsolicitation obligations and supersedes any and all other agreements,
negotiations, discussions, proposals, or understandings, whether oral or
written, previously entered into, discussed or considered by the parties.  This
Agreement does not supercede the Severance Agreement between the Company and me,
if any, of even date herewith.

IN WITNESS HEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date first written below.

Signature:

 

 

 

 

 

Date:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------



APPENDIX – TITLE/PURPOSE OF DEVELOPMENTS

The following is a complete list of all Developments and the purpose of those
Developments:

 

 No Developments

 

 

 

 

 

 See Below

 

Developments and purpose:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------